Citation Nr: 0521212	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  00-04 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for low back pain with 
degenerative disc disease.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973 and from March 1974 to April 1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the RO that denied the veteran's original claim of service 
connection for PTSD.  

In May 2001, the veteran testified at a hearing held at the 
Board.  

In August 2001, the Board remanded this matter to the RO for 
additional development of the record.  

In an August 2000 rating action, the RO also had denied issue 
of service connection for low back disorder on the merits.  

However, this matter had been previously addressed by the RO 
in an earlier rating decision in September 1997.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
can consider the underlying claim.  

Therefore, as reflected on the preceding page, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim of service 
connection for a low back disorder.  38 U.S.C.A. §5108; 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted hereinabove, the control of the veteran's claims 
folder has been transferred to the RO in Baltimore, Maryland.  



FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied the 
veteran's original claim of service connection for a back 
injury; after the veteran was notified of the decision and 
his appellate rights, he did not perfect a timely appeal.  

2.  The additional evidence presented since the September 
1997 rating decision relates to a previously unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  

3.  The veteran currently is suffering from PTSD that is 
shown as likely as not to be due to stressors experienced 
during his period of active service in the Republic of 
Vietnam.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a back disorder.  38 
U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in his active service. 38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Given that the action taken hereinbelow is favorable to the 
veteran, further discussion of VCAA is not required at this 
time.  


New and material evidence 

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

The exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
construction; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2004).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
veteran's injury or disability, even where it would not be 
enough to grant a claim.  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the September 1997 
denial of service connection for the residuals of a back 
injury.  That rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for a back disorder subsequent to the 
September 1997 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

Since applying to reopen his claim, the Board finds there is 
new medical evidence that warrants further consideration in 
connection with his service connection claim.  

Specifically, the veteran's VA medical records dated from 
March 1998 to August 2002 tend to relate his claimed low back 
manifestations to a reported in-service injury.  

In this evidence, the veteran was noted to have a history of 
low back pain due to a back injury in 1975 with diagnoses of 
degenerative disc disease in the low back, as well as, 
chronic low back pain.  Further, there is a diagnosis of back 
ache, not otherwise specified.  

In regard to the evidence submitted since the September 1997 
decision, the Board finds that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.   

The Board believes that this evidence bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of service connection 
for a low back disorder.  


Service connection for PTSD

The other issue before the Board involves the veteran's claim 
of service connection for PTSD.  

The applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement 
for "credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  

A careful review of the service personnel records shows that 
the veteran served in the Republic of Vietnam from August 26, 
1971 to May 25, 1972.  During this period of foreign service, 
the veteran's duty was noted to have been that of "clerk 
typist."  

In the veteran's June 1999 PTSD stressor statements, as well 
as in his hearing testimony, the veteran indicated that his 
assignment was with Military Assistance Command Vietnam 
(MACV) forces in the Army of the Republic of Vietnam (ARVN).  
The service personnel records show that the veteran 
participated in the "15th unnamed campaign."  

The veteran's DD Form 214 reflects that he earned the Vietnam 
Service Medal with one Bronze Service Star and the Republic 
of Vietnam Campaign Medal with 60 Device.  

The veteran initially asserted that he served under combat-
like conditions while stationed at Long Binh where also 
assisted in processing the bodies of dead soldiers.  He also 
reported an event when he observed the death of a young 
Vietnamese in a motor vehicle accident.  

In a statement dated September 2002, the veteran also 
reported the deaths of three soldiers (GWC, JMJ, and JEH) in 
April 1972 during his service with a MACV Advisory Command.  
Reportedly, in April 1972, he was on perimeter guard when an 
enemy attack occurred.  When the veteran was extracted by 
helicopter, one was shot down with the loss of the identified 
crew and passengers.  The helicopter unit involved in this 
incident was the 57th Assault Helicopter Company.  During 
this period, the veteran reported being at Dak To II, Tan 
Canh, Camp Holloway and Pleiku.  

A careful review of the service medical records does not 
reveal any complaints, findings or treatment for any 
psychiatric disorder.  The veteran's September 1970 report of 
examination reflects at induction is entirely negative for 
any psychiatric defects.  On his report of medical history at 
induction, the veteran did note having frequent trouble 
sleeping, depression or excessive worry and nervous trouble.  

The veteran's report of examination at separation from 
service in March 1973 was negative for any psychiatric 
complaints or findings.  

On reports of examination for his re-enlistment in March 1974 
and then for his separation from service in April 1975, the 
veteran was not found to have any psychiatric complaints or 
findings.  

In a December 2003 response from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR, hereinafter 
referred to as CURR), daily staff journals submitted by the 
MACV unit dated in April 1972 verified that a helicopter 
assigned to the 57th Assault Helicopter Company had received 
ground fire and crashed, resulting in the loss of four 
soldiers.  

US Army casualty files listed GWC and JMJ as "killed in 
action" as a result of aircraft crash during a hostile 
incident in April 1972 in the Kontum Province.  The casualty 
files show that the officers who were killed in action were 
assigned to an element of the MACV, that was the same as the 
veteran's unit, but of higher headquarters.  

Significantly, the Board notes that the locations the veteran 
reported in his stressor statements  --Dok To, Tan Canh, and 
Pleiku and Camp Holloway, are corroborated in the CURR 
research.  In this case, the maps of record show that these 
identified locations were in close proximity to Kontum.  

Further, as noted, the service personnel records do confirm 
the veteran's participation in an unnamed campaign in 
December 1971.  This information, in and of itself, does tend 
to provide some support for the veteran's assertions.  

Accordingly, the Board finds the evidentiary record to be in 
relative equipoise in showing that the veteran as likely as 
not did experience stressor events in connection with his 
duties during his service in the Republic of Vietnam.  

The Board also notes that the claims file includes medical 
evidence that serves to establish a diagnosis of PTSD 
consisting of VA treatment records, a VA examination report 
in May 1999, and a Social Security Administration examination 
report in February 2000.  

The stressor events reported in these records that serve as 
the bases for the diagnosis of PTSD are generally verified by 
the information received from CURR and by other information 
in the veteran's personnel records.  

After reviewing the claims file, the Board must conclude that 
the record does contain evidence that tends to corroborate 
the veteran's claimed stressors.  A stressor must consist of 
an event during service.  Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993).  While there is diagnosis of PTSD in the present 
case, the applicable law provides that a diagnosis of PTSD 
must be based on a verified stressor.  

In this case, there has been such verification.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  In sum, as the evidence 
does tend to show that some of the claimed stressors are 
verified, there is a basis for finding that service 
connection for PTSD is warranted.  

In reaching this determination, the Board is able to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to warrant a favorable decision by 
extending the benefit of the doubt to the veteran.  38 
U.S.C.A. § 5107(b).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a low back disorder, the 
appeal to this extent is allowed, subject further action as 
discussed hereinbelow.  

Service connection for PTSD is granted.  



REMAND

The veteran is seeking service connection for a back disorder 
based on his active duty service.  

In view of the above determination that the veteran's claim 
is reopened, the Board believes that the RO, consistent with 
the principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and to conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.

In particular, the Board finds that the veteran should be 
afforded another VA examination in order to ascertain the 
current nature and likely etiology of the claimed back 
disorder.  

Thus, the Board concludes that a remand is necessary so that 
she can be provided with the appropriate notice pursuant to 
38 U.S.C.A. § 5103(a) (West 2002).

Accordingly, this case is remanded to the RO for the 
following actions:

1.   The RO should make arrangements for 
the veteran to be afforded an examination 
in order to determine the nature and 
likely etiology of the claimed low back 
condition.  The claims folder should be 
to the examiner(s) for review.  The 
examination report(s), or an addendum to 
the report(s), should reflect that such a 
review was made.  All indicated testing 
should be performed.  

Based on his/her review of the case, the 
examiner must render an opinion(s) as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has current low back disability 
that is due to the reported back trauma 
or other disease or injury that was 
sustained in service.  The rationale for 
all opinions expressed and conclusions 
reached should be set forth.  

2.  Following completion of the 
development requested hereinabove, the RO 
should readjudicate the issue of service 
connection for a low back disorder.  If 
any benefit sought on appeal remains 
denied, the RO should issue an 
Supplemental Statement of the Case (SSOC), 
and the veteran and his representative 
should be afforded time in which to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


